Citation Nr: 0026505	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to service connection for left foot 
contusion.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for neck pain.

6.  Entitlement to service connection for right 
shoulder/rotator cuff disorder.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from May 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDINGS OF FACT

1.  There is no medical evidence of record to demonstrate 
that the veteran currently has a diagnosed disability of left 
ankle sprain, left foot contusion, neck pain, or a right 
shoulder/rotator cuff disorder.

2.  There is no medical evidence of record to demonstrate a 
nexus between the veteran's currently diagnosed bilateral 
knee disorder or headaches and an injury or disease in 
service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
bilateral knee disorder, residuals of a left ankle sprain, a 
left foot contusion, headaches, neck pain, and a right 
shoulder/rotator cuff disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a bilateral 
knee disorder, residuals of a left ankle sprain, a left foot 
contusion, headaches, neck pain, and a right shoulder/rotator 
cuff disorder.  The legal question to be answered initially 
is whether the veteran has presented evidence of a well-
grounded claim as to each issue; that is, a claim as to each 
issue that is plausible.  If the claim is not well grounded, 
the appeal must fail and there is no duty to assist with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service, which may be shown by lay or medical evidence; 
and (3) There must be competent evidence of a nexus between 
the in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If chronicity is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran's service medical records are negative for the 
claimed disorders for residuals of a left ankle sprain, neck 
pain, and a right shoulder/rotator cuff disorder.  According 
to the service medical records, the veteran also complained 
of bilateral knee pain, a left foot injury, and headaches at 
various times.  The Board notes, however, that the service 
medical records are negative for a diagnosed chronic disorder 
with respect to his reported bilateral knee disorder, left 
foot disorder, or headaches.  The April 1997 separation 
examination report is negative for these disorders.  

The veteran has not submitted, and the record does not 
otherwise contain, medical evidence to demonstrate a current 
disability of residuals of a left ankle sprain, a left foot 
contusion, a disability manifested by neck pain, or a right 
shoulder/rotator cuff disorder.  For example, the August 1997 
VA examination specifically found the and essentially normal 
left foot and ankle, right shoulder, normal cervical spine 
(including normal x-rays) with no functional loss due to pain 
or discomfort, and headache by history only, with no 
pertinent clinical findings.  

Therefore, the first prong (current medical diagnosis) of 
Caluza is not satisfied with respect to these claimed 
disorders.  It follows necessarily that the nexus requirement 
to relate a current disability to service is also not 
satisfied.  As such, the appeal for entitlement to service 
connection for residuals of a left ankle sprain, a left foot 
contusion, neck pain, and a right shoulder/rotator cuff 
disorder must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a). 

Likewise, the Board finds that the remaining issues of 
entitlement to service connection for a bilateral knee 
disorder and for headaches are not well grounded.  With 
respect to the bilateral knee disorder, the post-service 
medical evidence reveals that the veteran underwent several 
operations for a torn meniscus in each knee.  Furthermore, 
the post-service x-ray studies of the knees are negative for 
arthritis.  

In a December 1998 statement, the veteran reported that, 
while he was stationed at Fort Hood, Texas, he received 
treatment for both knees.  The RO sent a request to Fort Hood 
for the veteran's medical records.  The Fort Hood medical 
department responded that it did not have the veteran's 
records on file.  The Board finds that the notification 
provided to the veteran by the RO complies with the due 
process requirements recently discussed by the United States 
Court of Appeals for the Federal Circuit in the case of Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).  In accordance with 
Hayre, the veteran was provided notice of the unavailability 
of the Fort Hood medical records and given the opportunity to 
respond by independently attempting to obtain other medical 
records; and/or submitting alternative evidence.  
Nevertheless, the Board notes that the service medical 
records associated with the claims file are primarily from 
Fort Hood, and they show complaints and treatment for knee 
pain.  As noted previously, despite the veteran's complaints 
of knee pain, the service medical records, to include the 
April 1997 separation examination report, are negative for a 
bilateral knee disorder.  

In September 1999, the veteran reported that his knees were 
examined by VA in August 1999, and that he had a scheduled VA 
examination appointment in October 1999.  He requested that 
the RO obtain copies of these VA records before submitting 
the case to the Board.  In response, the RO requested copies 
of these VA medical records.  According to the VA medical 
records requested by the veteran, although the August 1998 
examiner diagnosed a current bilateral knee disorder, the 
examiner did not link them to service.  VA medical records 
also revealed that the veteran failed to appear for the 
scheduled October 1999 appointment.  

With respect to the claim for headaches, although the veteran 
reported in April 1999 a history of migraine headaches "for 
years," and the VA examiner diagnosed the veteran with 
migraines, the examiner did not link the diagnosed headaches 
to service.  As the veteran has submitted no medical evidence 
that links a current bilateral knee disorder or headache to 
service, the nexus requirement to relate a current disability 
to service is not satisfied.  As such, these issues must also 
be denied as not well grounded.

With respect to the veteran's contentions that he developed 
the claimed disorders during or as a result of service, the 
Board notes that "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
or other medical professional's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The veteran has 
submitted no medical evidence that he currently has a 
diagnosed disability of a left ankle sprain, left foot 
contusion, neck pain, or a right shoulder/rotator cuff 
disorder, and no medical evidence of a nexus between his 
currently diagnosed bilateral knee disorder or headaches and 
an injury or disease in service.  For these reasons, the 
Board must find that the veteran has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107(a). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



ORDER

Service connection for a bilateral knee disorder, residuals 
of a left ankle sprain, a left foot contusion, headaches, 
neck pain, and a right shoulder/rotator cuff disorder is 
denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

